      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PERTRICEE HOLLINGTON, individually               §
and on behalf of all others similarly situated   §
                                                 §
       Plaintiffs,                               §
                                                 §   CIVIL ACTION NO. 4:20-CV-1691
V.                                               §
                                                 §     JURY TRIAL DEMANDED
CDM FEDERAL PROGRAMS                             §
CORPORATION                                      §
                                                 §
       Defendants.                               §

                            COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff Pertricee Hollington (“Plaintiff”) brings this suit against CDM Federal

Programs Corporation (“Defendant”) to recover regular and overtime wages under the Fair Labor

Standards Act (“FLSA”). See 29 U.S.C. §§ 207(a)(1), 216(b). Plaintiff asserts his FLSA claims

on behalf of himself and Defendant’s current and former employees.

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction because Plaintiff’s claims arise under the FLSA.

       3.      Venue is proper in the United States District Court for the Southern District of

Texas – Houston Division because a substantial part of the events or omissions giving rise to the

claims occurred in this District and Division. See 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       4.      Plaintiff Pertricee Hollington resides in New York.

       5.      Defendant is a corporation organized in Massachusetts.

       6.      Defendant may be served through its registered agent for service, CT Corporation

System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.
      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 2 of 8



                                     FLSA COVERAGE

       7.     Throughout the three-year period immediately preceding the filing of this lawsuit

and continuing thereafter (“the Claims Period”), Defendant employed two or more employees

and had annual revenue of at least $500,000.

       8.     Throughout the Claims Period, Defendant was an enterprise engaged in

commerce or in the production of goods for commerce.

       9.     Throughout the Claims Period, Defendant had employees engaged in commerce

or in the production of goods for commerce, and Defendant had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

       10.    Throughout the Claims Period, Plaintiff and all similarly situated employees were

engaged in interstate commerce or in the production of goods for commerce.

       11.    Throughout the Claims Period, Defendant was an employer of Plaintiff and all

similarly situated employees.

       12.    Throughout the Claims Period, Plaintiff and all similarly situated individuals were

Defendant’s employees.

       13.    Throughout the Claims Period, Defendant employed Plaintiff and all similarly

situated employees.

                                     FLSA VIOLATION

       14.    Defendant is part of an organization that secured a contract with the Federal

Emergency Management Agency (“FEMA”). The federal contract is known as the Public

Assistance Technical Assistance Contract III (“PA TAC III”).

       15.    In September 2017, Defendant’s organization secured a task order through the PA

TAC III contract to provide services related to Hurricane Harvey’s damage in Texas. Defendant



                                               2
      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 3 of 8



provided services under PA TAC III until January 2019.           In January 2019, Defendant’s

organization secured a new five-year contract, known as PA TAC IV.

       16.    Plaintiff worked as an inspector for Defendant under PA TAC III and PA TAC

IV. From approximately August 5, 2018 to approximately August 28, 2018, Plaintiff received

training in Austin, Texas. From approximately August 29, 2018 to approximately July 31, 2019,

Plaintiff worked as an inspector for Defendant in Houston, Texas under PA TAC III. Then, from

approximately October 1, 2019 to approximately January 15, 2020, Plaintiff performed work for

Defendant as an inspector in Springfield, Missouri under PA TAC IV.

       17.    As an inspector, Plaintiff was primarily responsible for taking measurements and

documenting damage by describing his observations in a report. Plaintiff was not responsible for

assigning any value to the damage. He was merely responsible for documenting the damage.

Defendant’s organization has a separate department that is responsible for assigning value to the

documented damage.

       18.    Defendant paid Plaintiff on an hourly basis.

       19.    From approximately August 5, 2018 to approximately January 13, 2019,

Defendant paid Plaintiff $50.00 for each accepted hour he recorded in the company’s

timekeeping system. From approximately January 13, 2019 to approximately January 8, 2020

Defendant paid Plaintiff $55.00 for each accepted hour he recorded in the company’s

timekeeping system.

       20.    Plaintiff worked overtime (i.e., more than 40 hours per week) for Defendant on

numerous occasions during the Claims Period.

       21.    Defendant did not pay Plaintiff one-and-one-half times his regular rate of pay for

each overtime hour he worked during the Claims Period.



                                               3
         Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 4 of 8



         22.   Instead, Defendant paid Plaintiff his hourly rate (i.e., “straight time”) for each

accepted work hour he recorded in the company’s timekeeping system, including his overtime

hours.

         23.   Defendant paid all employees who worked in positions similar to Plaintiff’s in the

same manner.

         24.   By engaging in this pay practice, Defendant deprived its employees of their right

to receive time-and-a-half pay for their overtime hours.

         25.   Defendant also violated the FLSA by failing to pay Plaintiff for all of the hours he

worked each week. Plaintiff worked, on average, 5 to 10 hours per week “off the clock” because

he was not permitted to record those hours in the company’s timekeeping system. Defendant did

not pay Plaintiff any wages for those hours.

         26.   Defendant may argue Plaintiff was exempt from the FLSA’s time-and-a-half

requirement, but Defendant’s compensation policy and practice does not satisfy the FLSA’s

salary-basis test for exempt employees. See 29 C.F.R. § 541.602(a)(1) (“[A]n exempt employee

must receive the full salary for any week in which the employee performs any work without

regard to the number of days or hours worked.”).

         27.   When Plaintiff recorded fewer than 40 hours, Defendant paid him his standard

hourly rate for each hour he recorded, just as it did when he recorded more than 40 hours.

Defendant’s policy and practice of paying Plaintiff in this manner does not satisfy the salary-

basis test for exempt employees.

         28.   Plaintiff’s work as an inspector also does not satisfy the job-duties requirements

for any overtime-pay exemptions under the FLSA. The FLSA’s white-collar regulations explain

that inspection work does not satisfy the first or second prong of the administrative exemption.



                                                4
      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 5 of 8



See 29 C.F.R. § 541.203(g) (“Ordinary inspection work does not meet the duties requirements

for the administrative exemption”); see also 29 C.F.R. § 541.203(j) (“[I]nspectors or

investigators of various types … generally do not meet the duties requirements for the

administrative exemption because [1] their work typically does not involve work directly related

to the management or general business operations of the employers [and 2] their work involves

the use of skills and technical abilities in gathering factual information, applying known

standards or prescribed procedures, determining which procedures to follow, or determining

whether prescribed standards or criteria are met.”).

       29.     Defendant owes Plaintiff .5 times his regular rate of pay for each recorded

overtime hour he worked each week during the Claims Period, plus liquidated damages in the

same amount.

       30.     Defendant owes Plaintiff his straight time pay for each non-overtime hour he

worked off the clock each week during the Claims Period, plus liquidated damages in the same

amount.

       31.     Defendant owes Plaintiff 1.5 times his regular rate of pay for each overtime hour

he worked off the clock each week during the Claims Period, plus liquidated damages in the

same amount.

       32.     Plaintiff is also entitled to an award for all reasonable attorneys’ fees and costs

associated with prosecuting this lawsuit.




                                                 5
      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 6 of 8



                                 COLLECTIVE ALLEGATIONS

       33.       Plaintiff incorporates the prior allegations in this Complaint and restates them

here on behalf of all individuals who were paid straight time for overtime hours each week

during the Claims Period.

       34.       Defendant paid these individuals on an hourly basis. Defendant did not pay them

time-and-a-half for the overtime hours they worked each week. Instead, Defendant paid them

straight time for the recorded overtime hours they worked each week.

       35.       Plaintiff and these similarly situated workers are hereafter referred to as “the

Straight-Time Plaintiffs.”

       36.       Plaintiff seeks to represent the interests of the Straight-Time Plaintiffs who have

been deprived of their overtime pay in violation of the FLSA.

       37.       The Straight-Time Plaintiffs often worked more than 40 hours a week during the

Claims Period.

       38.       Defendant failed to pay the Straight-Time Plaintiffs 1.5 times their regular rates of

pay for each hour they worked over 40 each week during the Claims Period.

       39.       Defendant owes the Straight-Time Plaintiffs .5 times their regular rates of pay for

each hour they worked over 40 each week during the Claims Period, plus liquidated damages in

the same amount.

       40.       The Straight-Time Plaintiffs are entitled to an award of attorneys’ fees and costs

associated with prosecuting this lawsuit.

       41.       The Straight-Time Plaintiffs are similarly situated because they were subjected to

the same policy and practice. Defendant paid them on an hourly basis, and Defendant paid them




                                                   6
      Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 7 of 8



“straight time” for each recorded overtime hour instead of the time-and-a-half rate required by

the Fair Labor Standards Act.

       42.      Given these factual circumstances, Plaintiff seeks to certify a collective action

consisting of the following individuals:

                All Current and Former Employees Who Were Paid Straight Time Instead of
                Time-And-A-Half for Recorded Overtime Hours (Hours Over 40) They Worked
                During Any Week from May 14, 2017 to the Present.

       43.      Plaintiff reserves the right to modify the collective definition.

                                       WILLFUL VIOLATION

       44.      Defendant willfully violated the FLSA. Defendant either knew it should pay the

Straight-Time Plaintiffs 1.5 times their regular rates of pay for each overtime hour worked or

Defendant recklessly disregarded its obligation to do so. Likewise, Defendant either knew it

should pay Plaintiff for all hours worked as required under the FLSA, or Defendant recklessly

disregarded its obligation to do so.

                                   JURY TRIAL DEMANDED

       45.      Plaintiff demands a jury trial on all liability and damages issues raised in this

lawsuit.

                                       PRAYER FOR RELIEF

       Plaintiff Pertricee Hollington demands a judgment for himself and all similarly situated

individuals against Defendant CDM Federal Programs Corporation for the following:

             a. Unpaid regular and overtime wages;

             b. Liquidated damages;

             c. Prejudgment interest on all amounts awarded at the highest rate allowable by law;

             d. Attorneys’ fees and costs;



                                                   7
Case 4:20-cv-01691 Document 1 Filed on 05/14/20 in TXSD Page 8 of 8



   e. Post-judgment interest on all amounts awarded at the highest rate allowable by

      law; and

   f. All other relief the Court finds proper.



                                                 Respectfully submitted,

                                                 THE CLIFFORD LAW FIRM, PLLC

                                       By:       s/ Dennis A. Clifford
                                                 Dennis A. Clifford
                                                 Tex. Bar No. 24050431
                                                 S.D. Tex. No. 611330
                                                 712 Main Street, Suite 900
                                                 Houston, TX 77002
                                                 713-999-1833 – Telephone
                                                 713-518-1701 – Facsimile
                                                 dennis@cliffordemploymentlaw.com

                                                 ATTORNEY-IN-CHARGE FOR ALL NAMED AND
                                                 OPT-IN PLAINTIFFS




                                        8
